Citation Nr: 0501060	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


REMAND

The veteran is claiming that he sustained damage to his 
hearing acuity while serving as an avionics technician in the 
United States Air Force.  He contends that he worked on jets 
on flight lines and was exposed to noises from jet engines 
and other power units without proper hearing protection.  He 
also claims that he suffers from tinnitus in both ears as a 
result.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records (SMRs) indicated that 
audiometric testing was performed in 1975 and in January 
1977, as well as at the veteran's separation examination 
conducted in April 1977.  Increased thresholds were noted in 
the left ear at 6000 Hertz.  

Associated with the claims file is an audiogram dated in 
February 2002 performed by an individual named Ernie Ransom.  
Mr. Ransom's qualifications are not included on the audiogram 
and the audiogram is in chart form and not interpreted.  It 
appears that the veteran satisfied the criteria under 38 
C.F.R. § 3.385 for the left ear.  However, the Board is not 
qualified to make a diagnosis of hearing loss.  

A VA audiological examination report dated in November 2002 
was also associated with the claims file.  The examiner did 
not interpret the results, but it again appears that left ear 
hearing loss may qualify as hearing "impairment" under 
38 C.F.R. § 3.385.  The examiner noted that the veteran had 
constant bilateral tinnitus that began while in military 
service.  It is not clear whether this statement represented 
the veteran's self-reported history or a clinical conclusion 
on the part of the examiner.

Also associated with the claims file is an audiogram dated in 
December 2002 performed by John L. Williams of Pure Tone 
Hearing Aid Service.  The results of the audiogram performed 
by Mr. Williams are also in chart form and un-interpreted.  
It appears that the veteran satisfied the criteria under 38 
C.F.R. § 3.385 for hearing loss in the left ear.  Again, the 
Board is not qualified to make a diagnosis of hearing loss or 
provide a medical nexus opinion.  Mr. Williams noted that the 
veteran has constant ringing in his ears.  Mr. Williams 
included a letter whereby he opined that the veteran's 
hearing loss was more likely than not the result of the 
veteran's military service.

The veteran was not afforded a proper VA audiological 
evaluation for purposes of evaluating his disability claim.  
The Board finds that an examination is required in order to 
determine whether the veteran currently suffers from hearing 
impairment as defined by regulation and whether he has 
tinnitus, and if so, whether the hearing loss or tinnitus 
resulted from his military service.  Moreover, a qualified 
individual should interpret the two private audiograms 
submitted by the veteran.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
VA audiological examination for 
compensation purposes.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should interpret all audiograms of 
record.  Audiological testing should 
be conducted, including speech 
discrimination.  The examiner should 
provide an opinion as to the medical 
probabilities that any impairment of 
hearing acuity is traceable to the 
veteran's period of military 
service.  The examiner is also 
requested to provide an opinion 
regarding the veteran's tinnitus 
using the same standard.  A complete 
rationale for any opinion expressed 
must be provided.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

